 In the Matter of CENTURY ORDNANCE DIVISION OF CENTURY ENGINEER-ING CORPORATIONandUNIrmDFARM EQUIPMENT AND METAL WORK-ERS OFAMERICA, C. I. O.Case No. R-56-12.-Decided July 17, 19.413Sargent, SpanglercCHines,byMr. Donald T. Hines,of CedarRapids, Iowa, for the Company.Meyers and Meyers, by Mr. Ben Meyers,of Chicago, Ill., for theC. 1. 0.Mr. Leonard Mattson,of Kenosha, Wis., andMr. George Samuelson,of Cedar Rapids, Iowa, for the I. A. M.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition 'duly filed by United Farm Equipment and MetalWorkers of America, affiliated with the C. I. 0., herein called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of Century EngineeringCorporation, Cedar Rapids, Iowa, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Clarence A. Meter, Trial Examiner. Saidhearing was held at Cedar Rapids, Iowa, on July 1, 1943.The Com-pany, the C. I. 0., and International Association of Machinists,Local No. 831, unaffiliated, herein called the I. A. M., appeared,'participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingupon the issues.During the hearing the I. A. M. moved to dismissthe petition.The motion was referred to the Board for final dis-position.For reasons appearing hereinafter, the motion is denied.The Trial Examiner's rulings made at the hearing are free from prej-' International Brotherhood of ElectricalWorkers, A.F of L.,although served with noticeof the hearing,did not appear.51 N. L.R. B., No. 82.412 CENTURY ORDNANCE DIVISION OF CENTURY ENGINEERING CORP. 413udicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCentury Engineering Corporation, an Iowa corporation, with itsprincipal office and plant at Cedar Rapids, Iowa, is engaged in themanufacture and sale of bomb fuses and domestic heating units.During the year ending July 1, 1943, the Company purchased rawmaterials valued in excess of $800,000, approximately 99 percent ofwhich was shipped to the Cedar Rapids plant from points outside theState of Iowa.During the same period, the finished products ofthe aforesaid plant amounted in value to approximately $3,000,000,of which approximately 98 percent was shipped to points outside theState of Iowa.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Farm Equipment and Metal Workers of America, affiliatedwith the Congress of Industrial Organizations, and InternationalAssociation of Machinists, Local No. 831, unaffiliated, are labor or-ganizations admitting to membership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONThe parties stipulated that the C. I. O. on May 26, 1943, notified theCompany by letter that it represented a majority of the Company'semployees and requested recognition as exclusive bargaining agent.The Company declined to recognize the C. I. O. asserting that it wasbound by existing agreements with the I. A. M.The record discloses that the Company operates its business undertwo divisions designated as the Century Ordnance Division and theHeating Division.There are in existence contracts ' between theI.A. M. and the Company covering each of these Divisions, respec-tively.The contract covering,the Century Ordnance Division employ-ees was executed on July 28, 1942, and provides that it shall remain ineffect for 1 year and automatically renew itself thereafter unless oneof the parties gives 30 days' written notice to the other of a desire toterminate it; no such notice has as yet been given.The contract cov-ering the Heating Division employees was entered into on June 12,1941, with provision for its expiration on December 31, 1942. It like-wise contains a 30-day automatic renewal clause, and no notice of 414DECISIONS OF NATIONALLABOR RELATIONS BOARDtermination having been given prior to the running of the 30-dayperiod, the parties consider the contract to be effective until Decem-ber 31, 1943.The I. A. M. contends that the existing contracts are abar to a present determination of representatives and moves for thedismissal of'theipetition. -Since the Company was apprised of theC. I. O.'s claim in regard to the employees of the Century OrdnanceDivision prior to the 30 days' notice period, we find that the contractcovering these employees is not a bar to a present determination ofrepresentatives.zWe find, however, that since the C. I. O. did not notify the Companyof its claim to representation in regard to the Heating Division em-ployees until approximately 6 months after the contract covering thisDivision had been validly renewed, and since such notice is prematureas regards the next notice period, the I. A. M. contract covering theseemployees constitutes a bar to a determination of representatives inthat Division at this time.A new petition with respect to the HeatingDivision, employees thus, may -be filed at a reasonable time prior toNovember 30, 1943, when notice under the contract is due.A statement prepared by the Acting Regional Director, introducedin evidence, indicates that the unions represent a substantial numberof employees in the unit hereinafter found to be appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within'the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITThe C. I. O. contends, in general, that all production and mainte-nance employees of -both Divisions of the Company, excluding office andclerical employees, draftsmen, technical engineers, armed guards, andoffice employees, constitute an appropriate unit.The Company andthe I. A. M. do not oppose the classification of employees proposed bythe C. I. 0., their position being confined to the contention that theemployees in the Heating Division should not be included in the unitrequested by the C. I. O. 'mMatter ofMill B, Ino,40 N. L R. B. 346.The ActingRegionalDirector's statement,.supplemented by a statementof the TrialExaminer,shows that the C. I. 0. submitted222 authorization cards, all of which bearapparentlygenuine signatures,and 150 of which bear names of persons whose names arelisted onthe Company's OrdnanceDivision payrollof June 5, 1943;there are 388 employeesin the appropriate unit.The cards were datedas follows : 19 inOctober 1942;10 in May1943;10 inJune 1943,and 183 undated.The I.A M submitted296 application cards,all of which bear apparently genuine signatures,and 266 ofwhich bearnames of personswhosenames arelisted on the Company's pay roll ofJune 16, 1943 ; this pay roll containsthe names of 390 employees.The cardswere datedas follows:4 in 1939; 1 in 1940; 19in 1941; 27 rbetween January and July, 1942; 142 between July 1942and January 1943;94 betweenJanuary and July 1943';'and 9 undated. CENTURY ORDNANCEDIVISION OF CE\TU'RT ENGINEERING CORP. 415For the reasons set forth in Section III, above, we shall exclude theemployees of the Heating Division from the unit hereinafter foundappropriate.As indicated above, the parties agreed upon the classification ofemployees that should comprise the unit, in the event the Board foundthat the appropriate unit should be confined to the employees in theCentury Ordnance Division. In substantial accordance with thatagreement 4 we find that all production and maintenances employeesof.the Company in its Century Ordnance Division, excluding super-visory 6 employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status. of employees, or effec-tively recommend such action, office and clerical employees, drafts-men, technical engineers, armecl,guards, and office janitors, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThere is pending before the Board a proceeding against the Com-pany upon charges alleging unfair labor practices, including, amongother things, the alleged discriminatory discharge of six employees.The C. I. 0., however, desires an early election and has formallywaived the right to protest an election in this case on any grounds set,forth in that proceeding. -,Accordingly,. we shall,not..postpone theelection pending a determination of the unfair labor practice charges.In the event that the Company is hereafter found to have engaged inunfair labor practices in discharging the six employees in question andthe Board orders their reinstatement, their continuing employeestatus will have been established.We shall therefore, in accordancewith our usual practice in this respect, permit the six employees to casttheir ballots in the election.However, their ballots shall be im-pounded and we shall defer 'rulings as to their validity, pendingdisposition of the unfair labor practice charges.We shall direct that the question concerning representation "whichhas arisen be resolved by an election by secret ballot,=among,the}employees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in saidDirection.*Thus is substantially the same unit as covered by the contract.5The partiesstipulatedthat thecategory of "production and maintenance"employeesincludesproduction departmentclean-up men and elevator operators.9 The parties stipulated that the term"supervisory"should include foremen,assistantforemen and time-study employees.Case No"y18-C--9.56 416DECISIONS OF NATLO^NAL LABOR RERATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor- RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Century OrdnanceDivision of Century Engineering Corporation, Cedar Rapids, Iowa,an election, by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction; underthe direction and supervision of the Regional Director for theEighteenth. Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 10, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date -of this Direction, including thesix persons alleged to have been discriminatorily discharged, employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether they_desire to be represented by UnitedFarm Equipment and-Metal Workers of America, affiliated with theC. I. 0., or by International Association of Machinists, Local No. 831,unaffiliated, for the purposes of collective bargaining, or by neither.